787 F.2d 590
31 Ed. Law Rep. 423
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CHRISTOPHER J. JAKSA, Plaintiff-Appellant,v.REGENTS OF THE UNIVERSITY OF MICHIGAN; HAROLD T. SHAPIRO,PRESIDENT; EUGENE W. NISSEN, DEAN, Defendants-Appellees.
85-1078
United States Court of Appeals, Sixth Circuit.
3/20/86

AFFIRMED
E.D.Mich., 597 F.Supp. 1245
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN
BEFORE:  ENGEL and MILBURN, Circuit Judges; and EDWARDS, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff Christopher J. Jaksa appeals the summary judgment for defendant Regents of the University of Michigan and its President and Dean in this action brought under 42 U.S.C. Sec. 1983 alleging the denial of procedural due process in regards to an academic disciplinary hearing convened for the purpose of determining plaintiff's guilt or innocence to charges of cheating.  The district court held that although plaintiff asserted a constitutionally protected interest, he received all the process which was constitutionally due.


2
Upon consideration of the briefs and record herein and after oral argument, the court is of the opinion that the findings of the district judge are not clearly erroneous and, further, that it has not been shown that the district judge misapplied the applicable law.  Accordingly, the judgment of the district court is AFFIRMED for the reasons stated by Chief Judge Feikens in his memorandum opinion filed November 21, 1984, and reported at 597 F. Supp. 1245 (1984).